Citation Nr: 9929772	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-08 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an increased rating for recurrent 
bilateral nephrolithiasis, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1942 to 
November 1945.  

This appeal arises from April and June 1997 rating actions of 
the Columbia, South Carolina, regional office (RO).  By those 
decisions, the RO denied claims of entitlement to service 
connection for hearing loss and entitlement to a disability 
evaluation greater than 30 percent for recurrent bilateral 
nephrolithiasis.  

(Consideration of the increased rating claim is deferred 
pending completion of the development sought in the remand 
below.)


FINDING OF FACT

The record contains no competent evidence associating any 
hearing loss the veteran may currently have to his active 
military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

With regard to the claim of entitlement to service connection 
for hearing loss, the Board of Veterans' Appeals (Board) 
notes that the term "impaired hearing" is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

Throughout the current appeal, the veteran has asserted that 
he has a current hearing disability in both of his ears as a 
result of exposure to gun noise while serving aboard the USS 
Alabama during his active military service.  In a June 1999 
statement, the veteran's representative requested that the 
Board consider the provisions of 38 U.S.C.A. § 1154(b) 
(relating to combat veterans) in reviewing the veteran's 
claim for service connection for bilateral hearing loss.  

The service medical records are negative for complaints of, 
treatment for, or findings of hearing loss in either of the 
veteran's ears.  In fact, the separation examination which 
was conducted in November 1945 specifically revealed that the 
veteran had normal hearing in both of his ears.  In the 
following month, the veteran was discharged from active 
military service.  

According to pertinent post-service medical records which 
have been obtained and associated with the claims folder, a 
physical examination conducted during a three-week 
hospitalization from February to March 1971 for an acute 
myocardial infarction specifically revealed that the 
veteran's hearing was normal.  Additionally, an October 1992 
VA general medical examination provided no evidence of 
complaints, or findings, of hearing loss in either ear.  

A private audiogram completed in June 1997 reflected the 
following puretone thresholds at 500, 1000, 2000, and 
4000 hertz respectively:  30 decibels, 40 decibels, 
75 decibels, and 85 decibels in the veteran's right ear, and 
35 decibels, 40 decibels, 85 decibels, and 90 decibels in his 
left ear.  This test also showed that the veteran had a 
speech discrimination score of 76 percent in his right ear 
and 56 percent in his left ear.  

A second private audiogram completed one year later in June 
1998 noted speech discrimination scores of 92 percent in each 
ear.  In addition, this test reflected continued hearing 
impairment in both of the veteran's ears.  

The Board acknowledges the veteran's contention that he has a 
current hearing loss disability in both of his ears as a 
result of in-service exposure to gun noise.  In this regard, 
the Board notes that the post-service medical records dated 
in 1997 and 1998 reflect hearing loss in both of the 
veteran's ears.  Significantly, however, the claims folder 
contains no medical evidence associating any such hearing 
loss to the veteran's active military service.  As the Board 
has discussed, the service medical records are negative for 
complaints of, treatment for, or findings of hearing loss in 
either of the veteran's ears.  In fact, the first competent 
evidence of hearing loss in either ear is dated in June 1997 
when a private audiogram reflected bilateral hearing loss.  
This first competent evidence of bilateral hearing loss is 
dated more than 50 years after the veteran's discharge from 
active military duty.  

As already noted, competent medical evidence of a nexus 
between current disability and the veteran's military service 
is required for a finding of a well-grounded claim.  See 
Jones v. Brown, 7 Vet.App. 134 (1994).  Such evidence is 
lacking in this case.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has 
hearing loss attributable to his active military service 
(either having its onset during service or as the product of 
continued symptoms since service).  Consequently, the 
veteran's claim of service connection for hearing loss is not 
well grounded.  Caluza, supra.

The veteran's representative has argued that the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  However, even 
conceding as true the veteran's statements regarding noise 
exposure during service, the Board has found the claim not 
well grounded.  Consequently, § 1154(b) is not helpful to the 
veteran's case.  Here, where the determinative issue is nexus 
between current disability and military service, § 1154(b) is 
not applicable.  Kessel v. West, No. 98-772 (U.S. Vet. App. 
Sept. 20, 1999) (en banc).  



ORDER

Service connection for hearing loss is denied.  


REMAND

With regard to the claim of entitlement to a disability 
rating greater than 30 percent for recurrent bilateral 
nephrolithiasis, the Board notes that the veteran has 
described right inguinal and right ureteral pain.  The 
veteran has explained that this pain, which is "barely 
tolerable," lasts (when it occurs) from approximately three 
days to one week.  The veteran's complaints of right inguinal 
pain (with radiation to his right testicle) and right 
ureteral pain were confirmed at November 1995, April 1996, 
and June 1996 outpatient treatment sessions.  Furthermore, at 
the June 1996 outpatient treatment session, the examiner 
concluded that the veteran has a "probable neuroma" and 
recommended a membrane stabilizer.  

Significantly, however, the claims folder contains no more 
recent medical evidence regarding the veteran's recurrent 
bilateral nephrolithiasis.  In fact, as the veteran's 
representative noted in the June 1999 argument, the veteran 
has not been afforded a VA examination of this 
service-connected disability during the current appeal.  In 
view of the veteran's current complaints of right inguinal 
and right ureteral pain (which have been confirmed at recent 
outpatient treatment sessions) as well as a medical 
recommendation of additional treatment, the Board believes 
that the veteran's claim for an increased rating for this 
service-connected disability should be remanded.  On remand, 
the veteran should be afforded an examination to determine 
the extent of his service-connected recurrent bilateral 
nephrolithiasis.  

According to relevant diagnostic codes, nephrolithiasis is 
rated as hydronephrosis, except when the nephrolithiasis 
results in recurrent stone formation requiring one or more of 
the following:  diet therapy, drug therapy, or invasive or 
non-invasive procedures more than two times per year (at 
which time a 30 percent evaluation is assigned).  38 C.F.R. 
§ 4.115b, Code 7508 (1999).  The highest evaluation allowable 
under Diagnostic Code 7509 for disability resulting from 
hydronephrosis is also 30 percent.  38 C.F.R. § 4.115b, 
Code 7509 (1999).  However, when the condition is "severe," 
it is to be rated as renal dysfunction.  Id.  

In the present case, the veteran's service-connected 
recurrent bilateral nephrolithiasis is currently evaluated as 
30 percent disabling.  Consequently, if no additional 
relevant pathology, namely renal dysfunction, is shown on the 
examination conducted pursuant to this remand, a higher 
schedular rating for this service-connected disability cannot 
be awarded.  

However, it should be pointed out that a certain process is 
to be undertaken by the RO when a question is raised as to 
whether the rating schedule adequately compensates for the 
peculiar circumstances of a claimant's case.  Specifically, 
the provisions of 38 C.F.R. § 3.321(b)(1) (1999) require that 
consideration be given to whether a veteran's case is an 
exceptional one, namely one where the schedular evaluation is 
found to be inadequate.  If so, the case is to be submitted 
by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, either of whom is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  Id.  

In the veteran's case, the Board notes that the RO included 
the provisions of § 3.321(b)(1) in the statement of the case 
which the agency furnished to the veteran in May 1998.  
However, at no time during the current appeal (including the 
May 1998 statement of the case) has the RO made a specific 
determination as to whether referral of the veteran's 
increased rating claim under § 3.321(b)(1) is appropriate.  
Although an extra-schedular rating, by definition, does not 
affect the Board's analysis on whether an increased schedular 
rating is warranted, it is nevertheless an integral part of 
the matter on appeal--increased compensation benefits.  Floyd 
v. Brown, 9 Vet.App. 88, 96 (1996).  Given the need to 
conduct an examination on remand, the RO should specifically 
consider whether action under § 3.321(b)(1) is warranted.  
See also Bagwell v. Brown, 9 Vet.App. 337 (1996).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his service-connected recurrent 
bilateral nephrolithiasis in recent 
years.  The Board is particularly 
interested in records of treatment 
received in recent years from the VA 
Hospital in Charleston, South Carolina.  
The RO should assist the veteran in 
accordance with 38 C.F.R. § 3.159 (1998).  

2.  Thereafter, the veteran should also 
be afforded a VA genitourinary 
examination to determine the extent of 
his service-connected recurrent bilateral 
nephrolithiasis.  The claims folder, and 
a copy of this remand, must be made 
available to the examiner.  The examiner 
should obtain from the veteran 
information regarding the frequency of 
his stone formation as well as whether 
any such recurrences require any of the 
following:  diet therapy, drug therapy, 
or invasive or non-invasive procedures 
more than two times a year.  See 
38 C.F.R. § 4.115b, Code 7508.  (The 
examiner should rely on information of 
record, including that obtained pursuant 
to the development sought in paragraph 1 
above in obtaining recent history of any 
therapy, or procedure that has been 
required.)  In addition, the examiner 
should secure information concerning the 
frequency of any colic attacks, 
infection, kidney function impairment, 
and the need for catheter drainage.  See 
38 C.F.R. § 4.115b, Code 7509.  
Furthermore, the examiner should 
specifically note the presence, or 
absence, of any additional pathology 
shown on examination to be related to the 
service-connected recurrent bilateral 
nephrolithiasis, such as edema, 
albuminuria, hypertension, etc.  See 
38 C.F.R. § 4.115a (1999).  

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
schedular disability rating greater than 
30 percent for recurrent bilateral 
nephrolithiasis.  Additionally, the RO 
should consider whether referral of this 
claim under § 3.321(b)(1) is appropriate.  
If the schedular rating claim is denied 
and the case is referred to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
extraschedular consideration, the 
ultimate outcome should be communicated 
to the veteran.  If the benefit sought on 
appeal is not granted (e.g., if the 
schedular rating claim is denied and 
submission under § 3.321(b)(1) is deemed 
unwarranted), the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
includes any additional pertinent law and 
regulations (such as all pertinent rating 
criteria for evaluation of this service-
connected disability and an explanation 
of the RO's rating for this disorder) as 
well as the rationale for the finding 
that submission under § 3.321(b)(1) is 
not warranted.  The veteran should be 
afforded a reasonable period of time in 
which to respond to the supplemental 
statement of the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This increased rating claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






